IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21302
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


BENNIE DUNN,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-486-ALL
                       --------------------
                          August 8, 2002
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bennie Dunn (“Dunn”) appeals his conviction for being a felon

in possession of a firearm in and affecting interstate commerce.

Dunn argues that the district court erred in finding that his

common law wife, Ceylon Collins (“Collins”), had the authority to

consent to the search of his home.    Dunn also contends that the

evidence presented at his trial was insufficient to support the

interstate commerce element of an 18 U.S.C. § 922(g)(1) offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-21302
                                  -2-
     This court applies a two-tier standard in reviewing a district

court’s denial of a motion to suppress.     United States v. Hunt, 253

F.3d 227, 229 (5th Cir. 2001).   The district court’s fact findings

are reviewed for clear error and its ultimate conclusion as to the

constitutionality of the law enforcement action is reviewed de

novo.    Id. at 229-30.

     A warrantless search is justified if it was conducted with

voluntary consent “obtained from a third party who possessed common

authority over or other sufficient relationship to the premises or

effects sought to be inspected.”     United States v. Matlock, 415

U.S. 164, 171 (1974).     The district court did not err in finding

that Collins had the authority to consent to the search of Dunn’s

house because she lived at the house for three and a half years,

and she assisted in paying the household expenses.       Furthermore,

Collins’ sole reason for leaving the house on the day preceding

Dunn’s arrest was that Dunn had physically assaulted her.

     Dunn’s argument that the evidence was insufficient to establish

that the firearm affected interstate commerce also fails.1     Because

the evidence offered against Dunn indicated that the firearm he

possessed in Texas was not manufactured in Texas, Dunn’s conviction

is supported by the evidence.     See United States v. Pierson, 139

F.3d 501, 503 (5th Cir. 1998); United States v. Rawls, 85 F.3d 240,

242 (5th Cir. 1996).



     1
        Dunn acknowledges that this argument is foreclosed by
circuit precedent, but raises the issue to preserve it for
Supreme Court review.
            No. 01-21302
                 -3-
AFFIRMED.